DETAILED ACTION

Election/Restrictions
The method of claim 93 has previously been indicated as being allowable over the prior art.  Independent claim 80, previously withdrawn from examination, has been amended to structurally require the allowable subject matter of claim 93, and claims 80-85 and 92 are likewise considered to be in condition for allowance.  

*NOTE that the claims filed July 7, 2022, include claims 80-85 and 92, which were previously canceled in the Examiner’s Amendment mailed June 23, 2022.  The subject matter of these claims is considered to be in condition for allowance.  
In the event that this is improper, and the subject matter of claims 80-85 and 92 instead must be indicated as new claims 101-107, the Examiner is authorizing Examiner’s Amendment to renumber claims 80-85 and 92 as new claims 101-107, respectively.  
This is meant to cover both scenarios, and ultimately expedite the processing of this application.  

Allowable Subject Matter
Claims 80-85, 92-98, and 100 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732